FINAL REJECTION (REISSUE OF U.S. PATENT 9,271,068)
TABLE OF CONTENTS

I. ACKNOWLEDGEMENTS	2
II. REISSUE PROCEDURAL REMINDERS	3
III. STATUS OF CLAIMS	4
IV. PRIORITY AND AIA  STATUS	5
V. DOCUMENTS CITED HEREIN	5
VI. RESPONSE TO ARGUMENTS	6
VII. APPLICATION DATA SHEET/FILING RECEIPT	9
VIII. CLAIM INTERPRETATION – PHRASES INVOKING 35 U.S.C. § 112, 6th PARAGRAPH	9
IX. CLAIM INTERPRETATION – PHRASES NOT INVOKING 35 U.S.C. § 112, 6th PARAGRAPH	16
X. CLAIM OBJECTIONS (IMPROPER CLAIM MARKUPS)	18
XI. CLAIM OBJECTIONS (MINOR INFORMALITIES)	18
XII. CLAIM REJECTIONS – 35 USC § 112, 2nd PARAGRAPH (INDEFINITENESS)	19
XIII. CLAIM REJECTIONS – 35 USC § 251 (IMPROPER RECAPTURE)	21
XIV. CLAIM REJECTIONS – 35 USC § 103 (OBVIOUSNESS)	28
XV. CONCLUSION	45

I. ACKNOWLEDGEMENTS
 	This non-final Office action addresses U.S. reissue application No. 15/893,442 (“Instant Application”).  Based upon a review of the instant application, the actual filing date is 2/9/2018 (“Actual Filing Date”). 
 	The Instant Application is a reissue application of U.S. Patent No. 9,271,068 (“Patent Under Reissue”) titled “APPARATUS AND METHOD FOR A WIRELESS EXTENSION COLLAR DEVICE FOR ALTERING OPERATIONAL MODE OF MOBILE AND FIXED 
 	On 10/10/2019, a Non-Final Rejection was issued (“Oct 2019 Non-Final Rejection”).
 	On 1/10/2020, Applicant submitted a response to the Oct 2019 Non-Final Rejection (“Jan 2020 Response”).
 	On 3/9/2020, a Final Rejection was issued in response to the Jan 2020 Response (“Mar 2020 Final Rejection”).
 	On 7/9/2020, Applicant filed a Notice of Appeal.
 	On 9/9/2020, Applicant filed an Appeal Brief (“Sep 2020 Brief”).
 	On 12/14/2020, Examiner issued an Examiner’s Answer in response to the Sep 2020 Brief (“Dec 2020 Examiner’s Answer”).
 	On 3/4/2021, Applicant’s appeal was dismissed for failure to pay the appeal forwarding fee.
 	On 3/16/2021, Applicant submitted a Request for Continued Examination that included remarks and claim amendments (“Mar 2021 RCE”).
 	This non-final Office action addresses the Mar 2021 RCE.


II. REISSUE PROCEDURAL REMINDERS
	Disclosure of other proceedings. Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in 
 	Disclosure of material information. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
 	These disclosure obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.”  	


III. STATUS OF CLAIMS	 
 	Claims 1-21 are currently pending (“Pending Claims”).
 	Claims 22-24 are cancelled (“Cancelled Claims”).
 	Claims 1-21 are currently examined (“Examined Claims”).
Regarding the Examined Claims and as a result of this Office action:
 	Claims 4, 12, and 19 are rejected under 35 U.S.C. § 112, 2nd paragraph.
	Claims 1-21 are rejected under 35 U.S.C. § 103(a). 	
IV. PRIORITY AND AIA  STATUS
 	Domestic Priority. Based upon a review of the Instant Application and the Patent Under Reissue, the Examiner finds that in the Instant Application there is a claim for benefit of domestic priority under 35 U.S.C. §§ 120 or 119(e) to provisional application control no. 61/573,866 (“Provisional Application”)1. To the extent the disclosure of the Provisional Application supports the Pending Claims under 35 U.S.C. § 112, the supported claims receive benefit of an effective date of 9/13/2011, which is the filing date of the Provisional Application. 
 	Foreign Priority. Based upon a review of the Instant Application and the Patent Under Reissue, the Examiner finds that in the Instant Application there is not a claim for benefit of foreign priority under 35 U.S.C. §§ 119(a)-(d).  
	AIA  Status. Because the instant application does not contain a claim having an effective date on or after March 16, 2013, the America Invents Act First Inventor to File (“AIA -FITF”) provisions do not apply. Instead, the pre-AIA  “First to Invent” provisions will govern this proceeding. See 35 U.S.C. § 100 (note). In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


V. DOCUMENTS CITED HEREIN
 	The following prior art patents and printed publications are cited herein:
 	U.S. Patent 4,084,139 (“Jakobe”);

 	U.S. Patent 6,424,820 (“Burdick”);
 	U.S. Patent 7,072,686 (“Schrager”);
 	U.S. Patent 4,426,733 (“Brenig”);
 	U.S. Patent 4,070,553 (“Hass”);
 	U.S. Patent 6,091,832 (“Shurman”);
 	U.S. Patent 6,980,165 (“Yuasa”);
 	U.S. Patent Application Publication 2009/0274335 (“Cheung”). 

VI. RESPONSE TO ARGUMENTS
Claim Objections – Improper Markups
 	The current claim set appear to include the proper claim markups, except that newly-added claim 21 should be underlined in its entirety, without brackets showing omitted matter. Accordingly, the previous objections to claims 1, 9, and 17 are withdrawn. The objections to now-cancelled claims 23 and 24 are withdrawn as moot. The objection to claim 21 is maintained.

Claim Objections – Insufficient Explanation of Support
 	In view of Applicant’s explanation of support for claim amendments on p. 13 of the Mar 2021 RCE, the previous claim objections for insufficient explanation of support are withdrawn. 

Claim Rejections – 35 U.S.C. § 251 (Improper Recapture)
  	Regarding the recapture issue, claims 1, 9, and 17 have been amended to remove the tilt mechanism, which was identified as a surrender-generating limitation. This constitutes improper 
 	Note that claims 8, 16, and 20 recite the tilt mechanism and therefore are not subject to improper recapture.

Claim Rejections – 35 U.S.C. § 112, 2nd Paragraph (Indefiniteness)
 	Applicant asserts that the claims have been amended in order to overcome the previous § 112, 2nd paragraph, rejections. However, claims 4, 12, and 19 continue to recite phrases that invoke § 112, 6th paragraph, for which there is insufficient corresponding structure disclosed. Accordingly, the previous § 112, 2nd paragraph, rejections for these claims based on insufficient corresponding structure are maintained. See Section XII below.
 	Regarding the previous § 112, 2nd paragraph, rejections of claims 6, 7, 14, and 15 for lack of antecedent basis of “the joining member,” Applicant has amended claims 1 and 9 to recite a joining member and provide sufficient antecedent basis for the joining member in the corresponding dependent claims. Accordingly, the previous § 112, 2nd paragraph, rejections of claims 6, 7, 14, and 15 for lack of antecedent basis are withdrawn.

Claim Rejections – 35 U.S.C. § 103 (Obviousness)
 	Applicant asserts that the claims have been amended in order to overcome the previous § 103 rejections. Applicant’s amendments to claims 1, 9, and 17 are sufficient to overcome the previous rejections based on the combination of Jakobe, Graylin, and Watanabe. Specifically, Jakobe discloses a conventional personal listening device that includes end-members 14 and 16:

    PNG
    media_image1.png
    623
    667
    media_image1.png
    Greyscale

 	Jakobe does not appear to teach that the end-members each include at least one antenna for the transmission and reception of wireless signals, as claimed. Also, it does not appear that Graylin or Watanabe cures such a deficiency in Jakobe. 
 	For this reason, the previous rejections of claims 1, 9, and associated dependent claims are withdrawn.

 	However, at the time the invention was made, it was well-known to include directional antennas in each of the end-members of a headset having downward transmission patterns that keep the transmitted radiation away from the head of the user. Burdick is relied upon below for demonstrating these facts, and based on the teachings in Burdick it would have been obvious to 


VII. APPLICATION DATA SHEET/FILING RECEIPT
	The Applicant Data Sheet filed with the present reissue application on 4/20/2018 (hereinafter the “April 2018 ADS”) is objected to because it does not contain the proper Domestic Benefit information.  The April 2018 ADS should recite both (1) that the Instant Application is a “reissue of” the Non-Provisional Application and (2) that the Non-Provisional claims benefit to the Provisional Application (on separate lines of the Domestic Benefit section of the ADS). 
 	Examiner also finds that the Filing Receipt mailed 4/24/2018 (hereinafter the “April 2018 Filing Receipt”) reflects the improper/missing notation in the April 2018 ADS.  For example, the April 2018 Filing Receipt does not indicate that the Non-Provisional Application claims benefit to the Provisional Application.  Accordingly, Applicant is also required in response to this action to file a request for a corrected filing receipt to reflect the changed/corrected Domestic Benefit/National Stage information.  See MPEP §601.05(a)(II). 

VIII. CLAIM INTERPRETATION – PHRASES INVOKING 35 U.S.C. § 112, 6th PARAGRAPH
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of 35 U.S.C. 112(f):


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

  	Functional Phrase #1 (claim 4) – logic that receives end-user wireless device status data from the end-user wireless device and translates the end-user wireless device status data into audio signals for the human wearing the collar;

 	Functional Phrase #2 (claim 8) – tilt mechanism to tilt and fine tune an orientation of the directional speakers towards the human ears

	Functional Phrase #3 (claim 12) – logic in the integrated circuits that receives end-user device status data from the end-user wireless device and translates the end-user device status data into audio  signals for the human wearing the collar

	Functional Phrase #4 (claim 16) – tilt mechanism to fine tune orientation of the directional speakers towards the human ears

	Functional Phrase #5 (claim 19) – logic that receives end-user wireless device status data from the end-user wireless device and translates the end-user wireless device status data into audio signals for the human wearing the collar

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


As noted in the MPEP:
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. [Citations and select quotations omitted.]

MPEP 2181 II.B

Based upon a review of the Patent Under Reissue, the Examiner concludes that the corresponding structure for the above-identified Functional Phrases is disclosed in the Patent Under Reissue as follows: 
 
 	Functional Phrase #1 (claim 4) – logic that receives end-user wireless device status data from the end-user wireless device and translates the end-user wireless device status data into audio signals for the human wearing the collar 
nd paragraph, is advanced below.

	Functional Phrase #2 (claim 8) – tilt mechanism to tilt and fine tune an orientation of the directional speakers towards the human ears 
 	– corresponds to tilt mechanism 78, as illustrated in FIGS. 3A and 3B of the Patent Under Reissue. The corresponding structure of the tilt mechanism is described as a “prior art arrangement of screws at 90 degree angle to each other” (see column 5:22-23). 

	Functional Phrase #3 (claim 12) – logic in the integrated circuits that receives end-user device status data from the end-user wireless device and translates the end-user device status data into audio  signals for the human wearing the collar 
 	– corresponds to the “logic” disclosed at column 11:10-13 of the Patent Under Reissue. In this instance, “logic” appears to correspond to a computer-implemented algorithm, however, the specification does not appear to describe the algorithm for performing the entire claimed function. For this reason, a rejection under 35 U.S.C. § 112, 2nd paragraph, is advanced below.

	Functional Phrase #4 (claim 16) – tilt mechanism to fine tune orientation of the directional speakers towards the human ears 


	Functional Phrase #5 (claim 19) – logic that receives end-user wireless device status data from the end-user wireless device and translates the end-user wireless device status data into audio signals for the human wearing the collar – corresponds to the “logic” disclosed at column 8:57-60 of the Patent Under Reissue. In this instance, “logic” appears to correspond to a computer-implemented algorithm, however, the specification does not appear to describe the algorithm for performing the entire claimed function. For this reason, a rejection under 35 U.S.C. § 112, 2nd paragraph, is advanced below.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing (e.g., teachings in prior art patents) that the claim recites/recite sufficient structure for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

IX. CLAIM INTERPRETATION – PHRASES NOT INVOKING 35 U.S.C. § 112, 6th PARAGRAPH
The following functional phrases are determined to not invoke § 112, 6th paragraph:

	Functional Phrase #6 (claim 3) – logic that receives a voice command of the human wearing the collar, wherein the voice command is for controlling operation of the personal use device. 
	Functional Phrase #7 (claim 4) – logic that receives voice commands from the human wearing the collar that control operation of the end-user wireless device and wirelessly transmits such commands to the end-user wireless device
	Functional Phrase #8 (claim 12) – logic in the integrated circuits for receiving voice commands that control operation of the end-user wireless device and wirelessly transmit such commands to the end-user wireless device
	Functional Phrase #9 (claim 19) – logic that receives a voice command of the human wearing the collar, wherein the voice command is for controlling operation of the personal use device including
	Functional Phrase #10 (claim 19) – logic that receives voice commands from the human wearing the collar that control operation of the end-user wireless device and wirelessly transmits such commands to the end-user device

 	These functional phrases are not considered to invoke § 112, 6th paragraph, because the phrases recite sufficient structure for performing the entire claimed function. Specifically, the phrases recite the function of receiving (and transmitting) voice commands. These functions are 
           Under Federal Circuit precedent, if a disputed claim term does not employ the word “means,” a presumption arises that the term is not a means-plus-function term. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348-49 (Fed. Cir. 2015). The challenger can rebut that presumption by demonstrating that a person of ordinary skill in the art would not understand the term to have sufficiently definite meaning as a name for structure. See id. at 1349. The challenger must demonstrate that, to a person of ordinary skill in the art, the term fails to recite sufficiently definite structure or else recites function without reciting sufficient structure for performing that function (emphasis added). Id. 
            “[A]s originally described in Katz, ‘special programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer.” EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015). “A microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm.”  See id. 
 	Accordingly, the functional phrases directed to logic for receiving and transmitting voice data do not invoke § 112, 6th paragraph, and are interpreted according to their broadest reasonable interpretations.


X. CLAIM OBJECTIONS (IMPROPER CLAIM MARKUPS)
37 C.F.R. § 1.173(d) states:
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
 	(1) The matter to be omitted by reissue must be enclosed in brackets; and 
 	(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with “<U>” and end with “</U>” to properly identify the material being added.

 	Based upon a review of the Preliminary Claim Amendments, the Preliminary Remarks, and in light of 37 C.F.R. § 1.173(d), the Examiner finds new claim 21 is improperly marked up. 
For new claims to be added by reissue, the entirety of the claim should be underlined; furthermore, all changes to original patent claims should be made with respect to the original claim, and not previously-amended versions thereof.
 	Appropriate correction is required.


XI. CLAIM OBJECTIONS (MINOR INFORMALITIES)
	Claim 1 is objected to because “personal use wireless listening extension device” in line 1 should be changed to “personal use wireless extension device” for consistency with dependent claims 2-8 (or alternatively, claims 2-8 should be changed to match claim 1).  
	Claim 9 is objected to because “personal use wireless listening extension device” in lines 1-2 should be changed to “personal use wireless extension device” for consistency with dependent claims 10-16 (or alternatively, claims 10-16 should be changed to match claim 9).  
Claim 21 is objected to because “personal use wireless listening extension device” In line 1 should be changed to “personal use wireless extension device” for consistency with base claim 17. 
 	Appropriate corrections are required.


XII. CLAIM REJECTIONS – 35 USC § 112, 2nd PARAGRAPH (INDEFINITENESS)

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

 	The following claim limitations invoke pre-AIA  35 U.S.C. § 112, 6th paragraph. However, the written description fails to clearly link and associate and/or disclose the corresponding structure or material for the following eleven claimed phrases.  
	Functional Phrase #1 (claim 4) – logic that receives end-user wireless device status data from the end-user wireless device and translates the end-user wireless device status data into audio signals for the human wearing the collar 
 	– corresponds to the “logic” disclosed at column 8:57-60 of the Patent Under Reissue. In this instance, “logic” appears to correspond to a computer-implemented algorithm, however, the 

	Functional Phrase #3 (claim 12) – logic in the integrated circuits that receives end-user device status data from the end-user wireless device and translates the end-user device status data into audio  signals for the human wearing the collar 
 	– corresponds to the “logic” disclosed at column 11:10-13 of the Patent Under Reissue. In this instance, “logic” appears to correspond to a computer-implemented algorithm, however, the specification does not appear to describe the algorithm for performing the entire claimed function. 

	Functional Phrase #5 (claim 19) – logic that receives end-user wireless device status data from the end-user wireless device and translates the end-user wireless device status data into audio signals for the human wearing the collar – corresponds to the “logic” disclosed at column 8:57-60 of the Patent Under Reissue. In this instance, “logic” appears to correspond to a computer-implemented algorithm, however, the specification does not appear to describe the algorithm for performing the entire claimed function. 

 	To overcome these 35 U.S.C. § 112, 2nd paragraph, rejections involving 112 6th paragraph, Applicant may:
(a)	Amend the claims so that the claim limitations will no longer be interpreted as a limitation under pre-AIA  35 U.S.C. § 112, 6th paragraph; or

 	If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by amending the written description of the specification such that it expressly recites the corresponding structure or material for performing the claimed function and clearly links or associates the structure to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)).


XIII. CLAIM REJECTIONS – 35 USC § 251 (IMPROPER RECAPTURE) 
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

 	Claims 1-7, 9-15, 17-19, and 21 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
	A reissue will not be granted to “recapture” claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
(1) 	first, determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) 	second, determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) 	third, determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.    
See MPEP §1412.02(I).

 	On 12/3/2014, Applicant amended claims 1, 9, and 17 in response to § 103 rejections2 thereof so that the claims include “tilt mechanisms” in the end-members for adjusting the direction of the speakers:

    PNG
    media_image2.png
    371
    681
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    365
    691
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    398
    696
    media_image4.png
    Greyscale


3 
 	On 10/14/2015, a Notice of Allowance was issued by the examiner in the Non-Provisional Application. The examiner made an Examiner’s Amendment4 (expressly authorized by the Applicant-Inventor) that amended independent claims 1 and 9 as follows in order to overcome § 103 claim rejections thereof issued in the Final Rejection5:

    PNG
    media_image5.png
    607
    702
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    530
    703
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    92
    707
    media_image7.png
    Greyscale


 	In regards to the reasons for allowance, the Examiner indicated that the claims were allowed because the prior art reference relied upon (viz. U.S. PG-PUB 2005/0009583 by Cheung) did not teach the added subject matter6:




    PNG
    media_image8.png
    24
    540
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    22
    682
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    108
    661
    media_image10.png
    Greyscale


 	Accordingly, the amendments to claims 1, 9, and 17 of the instant application seek to eliminate, and thereby improperly recapture, subject matter already surrendered in the application for the patent upon which the present reissue is based, and the claims have not been materially narrowed in any respect. 
 	Specifically, claims 1, 9, and 17 in the Instant Application improperly eliminate the “tilt mechanisms,” which were added to the claims on 12/3/2014 in order to overcome claim rejections. 
 	Claim 1 in the Instant Application improperly eliminates: 
 	“the end-members of the collar house integrated circuits with embedded logic, the embedded logic receives voice commands from the human and a device status from the end-user wireless device to control an operational mode for communication, music, computations, record, send and enter data and images in the end-user wireless device.”
 	Claim 9 in the Instant Application improperly eliminates:
 	“housing in the end-members of the collar integrated circuits with embedded logic, receiving by the embedded logic voice commands from the human and a device status from the end-user wireless device for controlling an operational mode for communication, music, computations, record, send and enter data and images in the end-user wireless device.”

 	In addition, new independent claims 21 and 23 have also omitted all of the surrendered subject matter without material narrowing and therefore also constitute improper recapture of surrendered subject matter. 
	Reissue claims that are broader than the original patent claims by not including the surrender-generating limitation will be barred by the recapture rule. See MPEP § 1412.02.
	Accordingly, claims 1-7, 9-15, 17-19, and 21  are rejected under 35 U.S.C. § 251 as being an improper recapture of broadened claimed subject matter surrendered during the prosecution of the Non-Provisional Application upon which the present Patent Under Reissue is based. [	Note that claims 8, 16, and 20 recite the tilt mechanism and therefore are not subject to improper recapture.]


XIV. CLAIM REJECTIONS – 35 USC § 103 (OBVIOUSNESS)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

  	Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Jakobe (U.S. 4,084,139) and Burdick (U.S. 6,424,820).
 	Regarding claim 1, Jakobe discloses a personal use wireless extension listening device (FIGS. 1 and 2), comprising:

 	b.    the two end-members of the collar have positioned thereon directional speakers (34, 38) that radiate sound above in the direction of the ears of the human wearing the collar around the neck, the personal use wireless extension listening device is used to listen to audio that is wirelessly received (i.e., the two end-member have speakers 34 and 38 facing upward and radiating sound towards the wearer’s ears and is used to listen to AM/FM radio audio that is received wirelessly).

 	Jakobe’s listening device 10 is utilized as a radio receiver and therefore does not appear to wirelessly connect with an end-user wireless device wherein the end-user wireless device is from a group of, a music system, a mobile wireless communication device, a desktop communication device, and an audio/video recording device, as claimed. 
 	Also, since Jakobe’s listening device is utilized as a receiver, the end members do not include antennas for transmission and reception of wireless signals with a transmitting pattern below the user’s neck, as claimed.

 	Burdick discloses a wireless listening device (FIG. 3) that may be embodied as a headset (see column 7:35-45). As shown in FIGS. 3 each slave unit (55A, 55B) corresponding to respective left and right ears, contains its own battery, microphone, speaker, circuitry, controls, 
 	It would have been obvious to modify Jakobe by the teachings of Burdick to achieve the claimed invention by including downward-oriented antennas in each of Jakobe’s end-members so that Jakobe’s listening device can bi-directionally and wirelessly communicate with an end-user wireless device, as claimed, since Burdick establishes that it was conventional at the time of the invention to include bi-directional antennas in each end-member of a headset so as to communicate wirelessly with an end-user device, and incorporating these features into Jakobe’s listening device would have produced an improved listening device that can communicate with end-user devices instead of merely receiving over-the-air radio signals.    

	Claim 9 claims the method that directly corresponds to the device of claim 1 and is rejected on the same grounds.

	Regarding claim 2, the combination of Jakobe and Burdick teaches the personal use wireless listening device as in claim 1, comprising:
 	the end-members of the collar house integrated circuits with embedded logic (Burdick: FIG. 14 – the slave unit can be outfitted with a specialized integrated circuit 141), controls (24/26/28 at FIG. 2 of Jakobe), wireless circuits (Burdick: FIG. 3 – 56A, 57A, 56B, 57B; or FIG. 14 – 142), transmitting and receiving antennas (Burdick: FIG. 3 – 58A, 58B), microphones 

	Claim 10 claims the method that directly corresponds to the device of claim 2 and is rejected on the same grounds.

	Claims 3 and 11 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Jakobe (U.S. 4,084,139), Burdick (U.S. 6,424,820), and Graylin (U.S. 8,498,425), Brenig (U.S. 4,4426,733).
 	Regarding claim 3, the combination of Jakobe and Burdick teaches the personal use wireless extension listening device as in claim 2.
	Burdick further teaches incorporating microphones into the end-members so that the headset can be adapted for use with an external voice-operated personal organizer (see column 12:37-46).
  	The combination of Jakobe and Burdick does not appear to expressly teach the integrated circuits have embedded logic that receives a voice command of the human wearing the collar, wherein the voice command is for controlling operation of the personal use wireless extension listening device.
	However, at the time the invention was made, employing an integrated circuit with logic that enables voice commands for controlling functions of an audio device was conventional and well-known in the art. For instance, Brenig teaches a voice-controlled radio transceiver that is programmed with an integrated controller (13) and associated logic to provide a wide variety of 

	Claim 11 claims the method that directly corresponds to the device of claim 3 and is rejected on the same grounds.
 	
	Claims 4 and 12 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Jakobe (U.S. 4,084,139), Burdick (U.S. 6,424,820), Graylin (U.S. 8,498,425), and Schrager (U.S. 7,072,686). 
	Regarding claim 4, the combination of Jakobe and Burdick teaches the personal use wireless extension device as in claim 2.
	Burdick further teaches incorporating microphones into the end-members so that the headset can be adapted for use with an external voice-operated personal organizer (see column 12:37-46).

  	The combination of Jakobe and Burdick does not appear to expressly teach:

  	b.    the integrated circuits also have embedded logic that receives end-user wireless device status data from the end-user wireless device and translates the end-user wireless device status data into audio signals for the human wearing the collar;
 	c.    the voice commands and the device status data are used to effect change in the operational mode for communication, record, send and enter data and images in the end-user wireless device.

 	Graylin discloses a wearable headset with voice-command capabilities. In particular, Graylin’s headset comprises:
	a.    integrated circuits having embedded logic that receives voice commands from the human wearing the collar that control operation of an end-user wireless device and wirelessly transmits such commands to the end-user wireless device (see 304-306, FIG 4 of Graylin);
  	b.    the integrated circuits also having embedded logic that receives end-user wireless device status data from the end-user wireless device and translates the end-user wireless device status data into audio signals for the human wearing the collar (see 301-303 of Graylin; see also column 7:20 – a “ready to listen” (i.e., status) signal is received from and end-user wireless device 90 and translated into an alert sound for the user);
 	c.    the voice commands and the device status data are used to effect change in the operational mode for communication, record, send and enter data and images in the end-user wireless device (see Graylin at column 7:25-41: voice commands and status data are used to 
 	
 	It would have been obvious at the time the invention was made to modify the teachings of Jakobe and Burdick to include the claimed voice-control and status capabilities since Burdick teaches that adapting a wireless headset to be interfaced with a voice-controlled portable device was conventional (see Burdick at column 12:37-46), and Graylin teaches that including additional logic for receiving/transmitting voice commands and receiving status data so as to effect change in the operational mode of the end-user device allows the convenience of connecting the device to a wide range of multimedia devices, such as mobile phones, personal computers, portable audio devices, TVs, and the like, which can be controlled via voice commands and audio status feedback (see Graylin at columns 1:38—2:9 and 7:62-65). Accordingly, audio from a variety of sources can be heard with the listening device, rather than simply radio broadcasts, as taught by Jakobe.

 	Although Graylin does not appear to expressly disclose using voice commands and status data for changing the operational mode for “music,” “computations,” and “sending and entering images” in the end-user device, it would have been obvious to those skilled in the art to provide the function of using voice commands (i.e., spoken by a user) and status data (i.e., audible alerts for “ready to listen”) to change the operational mode of the end-user device to essentially any known operational mode, dependent upon the particular capabilities of the end-user device. For instance, Schrager teaches a wireless headset (105, FIG. 1) that receives voice commands that are used to place an end-user device (110) into any of the possible operational modes in which 

	Claim 12 claims the method that directly corresponds to the device of claim 4 and is rejected on the same grounds.

	Claims 5 and 13 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Jakobe (U.S. 4,084,139), Burdick (U.S. 6,424,820), and Yuasa (U.S. 6,980,165).
 	Regarding claim 5, the combination of Jakobe and Burdick teaches the personal use wireless extension device as in claim 1, but does not appear to teach the one or more antennas being located in the joining member instead of being located in the end-members.
 	However, at the time the invention was made, it was conventional to locate the antenna of a headset in the joining member, such as shown in FIGS. 1 and 3 of Yuasa. It would have been obvious to those skilled in the art to achieve the claimed invention by locating an antenna in the joining member of Jakobe’s headset, as taught by Yuasa, since Yuasa teaches this was a 

	Claim 13 claims the method that directly corresponds to the device of claim 4 and is rejected on the same grounds.

	Claims 6 and 14 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Jakobe (U.S. 4,084,139), Burdick (U.S. 6,424,820), and Cheung (U.S. PG-PUB 2009/0274335).
 	Regarding claim 6, the combination of Jakobe and Burdick teaches the personal use wireless extension device as in claim 1, but it does not appear to teach:
 	a.    a joint in the center of the joining member that joins two halves of the collar, the joint facilitates removal and wear of the collar on the human neck;
 	b.    the joint being used to adjust the collar for different human neck sizes.
 	Cheung discloses a shoulder/neck supporting electronic device that is worn around the neck of a user where speakers are placed in proximity to the collarbones, and the device is in wireless communication with an end-user device (see FIG. 1). In particular, Cheung’s shoulder/neck supporting device includes a flexible joint 2111 in the center of a joining member that joins two halves of the device to facilitate removal and size adjustment of the device. It would have been obvious to achieve the claimed invention by including a joint for facilitating removal and size adjustment, as claimed, since Cheung shows that including a joint in a personal wireless device worn around the neck was conventional for the purposes of allowing a user to 

	Claim 14 claims the method that directly corresponds to the device of claim 6 and is rejected on the same grounds.

	Claims 7 and 15 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Jakobe (U.S. 4,084,139), Burdick (U.S. 6,424,820), and Shurman (U.S. 6,091,832).
 	Regarding claim 7, the combination of Jakobe and Burdick teaches the personal use wireless extension device as in claim 1, but does not appear to teach the joining member has hinges for movement between end-members and the joining member that facilitate positioning the end-members with the speakers flat on the collarbone area.
 	Shurman discloses a wearable personal audio loop apparatus that a user wears around the neck and includes speakers that are placed in proximity to the collarbones (see FIGS. 3 and 5). In particular, Shurman teaches the apparatus includes hinges 64 and 68 (FIG. 5) that allow for movement between the end-member portions 58 and 60 and the joining member 56. It would have been obvious to achieve the claimed invention by including hinges, as claimed, since Shurman shows that including hinges in a personal wireless device worn around the neck was conventional for the purposes of allowing a user to adjust the size of the apparatus for optimal comfort, and to allow the apparatus to collapse to a small size.  

	Claim 15 claims the method that directly corresponds to the device of claim 7 and is rejected on the same grounds.

	Claims 8 and 16 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Jakobe (U.S. 4,084,139), Burdick (U.S. 6,424,820), and Hass (U.S. 4,070,553).
 	Regarding claim 8, the combination of Jakobe and Burdick teaches the personal use wireless extension device as in claim 1, but does not appear to teach the end-members have a tilt mechanism to tilt and fine tune an orientation of the directional speakers towards the human ears.
 	Hass teaches a personal audio listening system as a collar that a user wears around the neck and speakers that radiate sound upward toward the ears (see FIGS. 1-4). In particular, Hass teaches that a tilt mechanism can be included so that the speakers can be moved in a desired orientation by the wearer, as shown in FIG. 5. It would have been obvious to achieve the claimed invention by including a tilt mechanism to tilt the speakers to a desired orientation, as claimed, since Hass shows that such tilt mechanisms in a personal wireless device worn around the neck were conventional for the purposes of allowing a user to fine tune the orientation of speakers for optimal listening conditions, comfort, and so forth. Hass’ tilt mechanism is substantially equivalent to the disclosed corresponding structure of the tilt mechanism (i.e., prior art arrangement of screws at 90 degree angle to each other) inasmuch as both the disclosed mechanism and Hass’ mechanism function to mechanically tilt speakers in order to achieve a desired orientation. 

	Claim 16 claims the method that directly corresponds to the device of claim 8 and is rejected on the same grounds.
 
	Claims 17-19 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Jakobe (U.S. 4,084,139), Burdick (U.S. 6,424,820), and Graylin (U.S. 8,498,425).
	Regarding claim 17, Jakobe discloses a personal use wireless extension listening device (FIGS. 1 and 2), comprising:
 	a.    a collar that has two end-members (14, 16) and a joining member (18), the joining member connects the two end members, wherein, when the collar is worn around the neck of a human, the joining member (18) is positioned behind the neck and two end-members (14, 16) are positioned on two collarbone areas below the ears and next to the neck (i.e., Jakobe’s listening device 10 is U-shaped like a collar with two end-members 14 and 16 and is adapted to be worn around the neck as shown in FIG. 2);
 	b.    the two end-members of the collar have positioned thereon directional speakers (34, 38) that radiate sound above in the direction of the ears of the human wearing the collar around the neck (i.e., the two end-member have speakers 34 and 38 facing upward and radiating sound towards the wearer’s ears and is used to listen to AM/FM radio audio that is received wirelessly).
 	
 	Jakobe’s listening device 10 is utilized as a radio receiver and therefore does not include microphones in the end-members to pick up voice commands of a user, as claimed, so that the listening device can interface with an end-user device (i.e., a music system, a mobile wireless communication device, a desktop communication device, and an audio/video recording device). 
 	Jakobe’s device has directional speakers that play audio, however, it does not appear that Jakobe expressly teaches the speakers play audio that reflects device status data received from the end-user device, as claimed. 


 	Burdick discloses a wireless listening device (FIG. 3) that may be embodied as a headset (see column 7:35-45). As shown in FIGS. 3 each slave unit (55A, 55B) corresponding to respective left and right ears, contains its own battery, microphone, speaker, circuitry, controls, and so forth. Furthermore, each slave portion includes a wireless transceiver antenna (58A, 58B) for the reception and transmission of wireless signals between an end-user device, such as a master control unit (50). Burdick employs directional antennas such that the transmission patterns are pointed downward towards and end-user device that is worn, e.g., on a user’s belt (see columns 31:34-39 and 33:4-20). Burdick’s microphones are utilized for receiving voice commands from a user so that the listening device can be adapted for use with an end-user device that incorporates voice-recognition capabilities (see column 12:37-46).
 	It would have been obvious to modify Jakobe by the teachings of Burdick to achieve the claimed invention by including downward-oriented antennas in each of Jakobe’s end-members so that Jakobe’s listening device can bi-directionally and wirelessly communicate with an end-user wireless device, as claimed, and by including microphones in the end-members in order to interface the listening device with an end-user device via voice commands, as claimed, since Burdick establishes that it was conventional at the time of the invention to include bi-directional antennas in each end-member of a headset so as to communicate wirelessly with an end-user device, and incorporating these features into Jakobe’s listening device would have produced an 

 	Furthermore, Burdick teaches that circuitry may be provided to emit an audio signal through the speakers that reflects device status data, such as reminding the user that the battery is low (see column 11:13-15). However, it is unclear whether Burdick’s device status data is “received from the end-user wireless device.” Rather, it appears to correspond to an audible indication that the battery of a slave unit is low, which, by all accounts, would not necessarily be a status indication received from the end-user device.
 	Accordingly, the combination of Jakobe and Burdick does not appear to expressly teach: 
	d. the directional speakers playing audio that reflects device status data received from the end-user wireless device, as claimed. 

	Graylin discloses a wearable headset with voice-command capabilities. In particular, Graylin’s headset comprises:
	a.    integrated circuits having embedded logic that receives voice commands from the human wearing the collar that control operation of an end-user wireless device and wirelessly transmits such commands to the end-user wireless device (see 304-306, FIG 4 of Graylin);
  	b.    the integrated circuits also having embedded logic that receives end-user wireless device status data from the end-user wireless device and translates the end-user wireless device status data into audio signals for the human wearing the collar (see 301-303 of Graylin; see also column 7:20 – a “ready to listen” (i.e., status) signal is received from and end-user wireless device 90 and translated into an alert sound for the user);

 	
 	It would have been obvious at the time the invention was made to modify the teachings of Jakobe and Burdick by Graylin so that the directional speakers play audio that reflects device status data received from the end-user wireless device, as claimed, since Graylin teaches that playing a device status audio sound, such as a “ready to listen” sound, facilitates the adaptation of the end-user device for voice commands by providing the user with an audio prompt to issue a command (see Graylin at column 7:20-41). 

	Regarding claim 18, the combination of Jakobe, Burdick, and Graylin teaches the personal use wireless extension device to the end-user wireless device, as in claim 17, comprising:
 	a.    the end-members of the collar house integrated circuits with embedded logic, controls, wireless circuit, antenna, and battery (see Burdick at FIGS. 3 and 14);
 	b.    the end-members function as wireless extensions of other end-user wireless devices that include, communication devices, music devices, and audio visual appliances used in an automobile, in a home, or office environment (see Graylin at column 5:1-8 – end-user devices include mobile phones and portable music players; see also Burdick at paragraph [0090] – end-user device can be a TV, CD player, DVD player, or a computer).

	Regarding claim 19, the combination of Jakobe, Burdick, and Graylin teaches the personal use wireless extension device to the end-user wireless device, as in claim 18, comprising:
	a.    integrated circuits have embedded logic that receives a voice command from the human wearing the collar, wherein the voice command is for controlling operation of the personal use wireless extension listening device (see 304-306, FIG 4 of Graylin);
	a.    integrated circuits have embedded logic that receives voice commands from the human wearing the collar that control operation of the end-user wireless device and wirelessly transmits such commands to the end-user wireless device (see 304-306, FIG 4 of Graylin);
  	b.    the integrated circuits also have a logic that receives end-user wireless device status data from the end-user wireless device and translates the end-user wireless device status data into audio signals for the human wearing the collar (see 301-303 of Graylin; see also column 7:20 – a “ready to listen” (i.e., status) signal is received from and end-user wireless device 90 and translated into an alert sound for the user).

	Claim 20 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Jakobe (U.S. 4,084,139), Burdick (U.S. 6,424,820), Graylin (U.S. 8,498,425), and Hass (U.S. 4,070,553).
 	Regarding claim 20, the combination of Jakobe, Burdick, and Graylin teaches the personal use wireless extension device as in claim 17, but does not appear to teach the end-
 	Hass teaches a personal audio listening system as a collar that a user wears around the neck and speakers that radiate sound upward toward the ears (see FIGS. 1-4). In particular, Hass teaches that a tilt mechanism can be included so that the speakers can be moved in a desired orientation by the wearer, as shown in FIG. 5. It would have been obvious to achieve the claimed invention by including a tilt mechanism to tilt the speakers to a desired orientation, as claimed, since Hass shows that such tilt mechanisms in a personal wireless device worn around the neck were conventional for the purposes of allowing a user to fine tune the orientation of speakers for optimal listening conditions, comfort, and so forth. Hass’ tilt mechanism is substantially equivalent to the disclosed corresponding structure of the tilt mechanism (i.e., prior art arrangement of screws at 90 degree angle to each other) inasmuch as both the disclosed mechanism and Hass’ mechanism function to mechanically tilt speakers in order to achieve a desired orientation. 

	Claim 21 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Jakobe (U.S. 4,084,139), Burdick (U.S. 6,424,820), Graylin (U.S. 8,498,425), and Yuasa (U.S. 6,980,165).
	Regarding claim 21, the combination of Jakobe and Burdick teaches the personal use wireless extension device as in claim 17, but does not appear to teach the one or more antennas being located in the joining member instead of being located in the end-members.
 	However, at the time the invention was made, it was conventional to locate the antenna of a headset in the joining member, such as shown in FIGS. 1 and 3 of Yuasa. It would have been 

XV. CONCLUSION
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Colin LaRose whose telephone number is 571-272-7423.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Fischer can be reached at 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/COLIN M LAROSE/Primary Examiner, Art Unit 3992  


Conferees:

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        

      





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that the benefit claim has been improperly entered on the Application Data Sheet. See Section VII below.
        2 See 13/374,196, Final Rejection dated 4/8/2014 at pp. 5-17.
        3 See 13/374,196, Applicant’s Remarks dated 12/3/2014, at pp. 8-10.
        4 See 13/374,196, Notice of Allowability dated 10/14/2015, at pp. 2-6.
        5 See 13/374,196, Final Rejection dated 4/8/2014, at pp. 4-23.
        6 See 13/374,196, Notice of Allowability dated 10/14/2015, at pp.10-11.